Citation Nr: 0531237	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  93-23 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-operative 
residuals of a right nephrectomy. 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from June 1975 to June 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that reopened and then denied the 
veteran's claim of entitlement to service connection for 
post-operative residuals of a right nephrectomy.  A February 
2003 Board decision also reopened the veteran's claim.  
Thereafter, following evidentary development under the now 
invalidated provisions of 38 C.F.R. § 19.9(a)(2) (2003), the 
Board remanded the claim for additional development in July 
2003 and in March 2004.

Initially, the Board notes that its earlier remands listed as 
an issue on appeal a claim for a higher initial rating for a 
right knee disorder.  In June 2005, the veteran withdrew this 
claim.  Therefore, this issue is no longer in appellate 
status.  See 38 C.F.R. § 20.204(b) (2005) (a substantive 
appeal may be withdrawn at any time before the Board 
promulgates a decision).  Accordingly, the only issue on 
appeal is as stated on the cover page of this decision.


FINDING OF FACT

The preponderance of the competent evidence is against 
finding that post-operative residuals of a right nephrectomy 
are related to the veteran's military service.


CONCLUSION OF LAW

Post operative residuals of a right nephrectomy were neither 
incurred nor aggravated during active duty service, and a 
chronic kidney disorder may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION


The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in March 2004 
correspondence, amongst other documents, fulfills the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession.  

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development 
including obtaining all available service medical records and 
obtaining all identified post-service records.  Specifically, 
the veteran reported that he received all of his treatment 
from the following healthcare providers and VA and/or the 
veteran thereafter obtained and associated with the record 
all of his treatment records and/or letters from Virginia 
Baptist Hospital, Steven J. Kurzweil, M.D.; David A. Ray, 
M.D.; Geisinger Wyoming Valley Medical Center; Eric R. Kenny, 
M.D.; Larry G. McGlothlin, D.C.; Dr. Edward A. Kinum, III; 
John J. Gorman, M.D.; Dr. J. Michael McMahon; Albany Medical 
Center; Community Health Plan; and all of his VA treatment 
records.  The record also includes several VA examination 
reports and medical opinions as to the origins of the 
veteran's kidney problems.  VA also ascertained that the 
veteran did not have any records on file with the Social 
Security Administration.  

Next, the Board notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that a claimant is 
entitled to VCAA notice prior to initial adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
In this case, VA issued the first VCAA letters after the 
adverse rating decision in June 1999.  The Court explained in 
Pelegrini, however, that a failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  Indeed, any failure to 
provide a timely notice is cured provided that the veteran 
was provided a meaningful opportunity to participate in the 
processing of his claim.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  As the veteran has been provided that meaningful 
opportunity, the lack of full notice prior to the initial 
decision has been corrected, and any error as to when notice 
was provided was harmless.  

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

The Claim

The veteran contends that the disease process that caused the 
need for a right nephrectomy was caused by his military 
service.  Specifically, the veteran claims that the in-
service cholecystectomy was followed by chronic hematuria, 
which in turn caused an obstruction at the ureteropelvic 
junction, which in turn led to atrophy of the kidney, and 
which in turn led to a right nephrectomy.  It is requested 
that the veteran be afforded the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

The Board notes that the following facts are not in dispute.  
In-service records document a cholecystectomy in March 1976 
followed by a hematoma in the same area of the 
cholecystectomy in July 1977.  See service medical records 
dated from June 1975 to August 1977; separation examination 
dated in December 1978.  Service medical records also note 
that the veteran had an appendectomy in 1974.  Post service 
records starting in May 1986 document an obstruction at the 
ureteropelvic junction which led to atrophy of the kidney and 
the subsequent right nephrectomy in February 1988.  See 
treatment records from Community Health Plan dated from May 
to August 1986; treatment records from Virginia Baptist 
Hospital dated from December 1987 to November 1989.

Therefore, the Board's analysis will focus on whether the in-
service cholecystectomy followed by a hematoma, or some other 
in-service incurred injury or disease, caused the obstruction 
at the ureteropelvic junction which led to atrophy of the 
kidney and the subsequent right nephrectomy.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred there). 

In this regard, in September 1997, David A. Ray, M.D., opined 
that, based on abnormalities found in testing performed in 
1986, that it was "clear from these abnormalities that it is 
certainly possible that the patient's renal disease may have 
had onset prior to his first coming to (Community Health 
Plan) in 1979.  There is no definitive way for us to confirm 
or deny that possibility."  

Similarly, in October 2002, Steven J. Kurzweil, M.D., after 
noting that he had seen the veteran since February 1998 for 
evaluation of a gross hematuria, opined that the claimant had 
a 

significant past history of having severe 
right hydronephrosis with right renal 
atrophy.  This was felt to be compatible 
with [a] right ureteropelvic junction 
obstruction, resulting in a 
nonfunctioning kidney.  The patient did 
have a history of intermittent gross 
hematuria, often associated with 
activity, which began in 1977.  This is 
very common symptom of ureteropelvic 
junction obstruction.  The patient 
subsequently underwent the right 
nephrectomy in the 1980's.

On the other hand, the May through August 1986 treatment 
records obtained from Community Health Plan as well as the 
December 1987 through November 1989 treatment records from 
Virginia Baptist Hospital not only show the veteran's 
treatment before, during, and after the February 1988 right 
nephrectomy, but include the opinion that the right kidney 
problem was probably caused by a congenital ureteropelvic 
junction obstruction.  

At a June 2000 VA examination, it was noted that post service 
records showed that the claimant had a right nephrectomy in 
1986 because of a destroyed kidney due to hydronephrosis.  

Thereafter, at an April 2003 VA examination, the diagnosis 
was possible congenital obstruction of the right 
ureteropelvic junction causing right hydronephrosis, status 
post right nephrectomy.  

Likewise, an August 2004 VA medical opinion noted that the 
veteran's in-service problems with a cholecystectomy followed 
by a hematoma of the rectus abdominis "are totally unrelated 
to his right hydronephrosis which is most likely due to 
either a congenital ureteropelvic junction obstruction or 
reflux."  

Finally, in the March 2005 VA medical opinion, it was 
reported that the veteran had

a cholecystectomy following which he 
developed a hematoma, but he had 
congenital abnormality of his right 
kidney due to an obstruction at the 
ureteropelvic junction which caused 
severe hydronephrosis on the right side 
with atrophy of the kidney.  This is not 
an uncommon congenital abnormality.  He 
had nephrectomy because of that . . . 

On review of the evidence addressing the origins of the 
veteran's right nephrectomy, the Board finds that it must 
assign greater evidentiary weight to the opinions found in 
the Community Health Plan and Virginia Baptist Hospital 
treatment records as well as the VA examination reports than 
those provided by Drs. Ray and Kurzweil.  

In this respect, the Community Health Plan and Virginia 
Baptist Hospital opinions were provided contemporaneous with 
the right nephrectomy.  Moreover, the VA opinions were 
provided, unlike the private opinions, after a review of the 
entire record on appeal to include all in-service and post 
service medical records, and the opinions provided by Drs. 
Ray and Kurzweil.  Furthermore, Dr. Ray's opinion, included 
such language as "it was certainly possible" and "may have 
had" is too speculative to be probative.  See Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish medical nexus); See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  In fact, Dr. Ray 
even admits that there was no definitive way to confirm or 
deny the possibility.  

Similarly, Dr. Kurzweil's opinion is not controlling because 
it appears to be based entirely on an in-service history 
provided by the veteran and does not take into account any of 
his pre February 1998 medical history.  See LeShore v. Brown, 
8 Vet. App. 406 (1995); Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (the Board is not required to accept evidence that 
is simply information recorded by a medical examiner, 
unenhanced by medical opinion).  

Accordingly, after considering all of the evidence of record, 
the Board must conclude that the weight of the evidence is 
against the claim.  In fact, the medical evidence of record 
shows that the right nephrectomy was due to a congenital 
obstruction at the ureteropelvic junction; not because of a 
service incurred injury or a disease process.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998).  

Moreover, given the seven year time period between the 
veteran's June 1979 separation from military service and 
first being found to have a kidney problem in May 1986 the 
Board finds no continuity of symptomatology.  38 C.F.R. 
§ 3.303.  Likewise, the presumptions found at 38 C.F.R. 
§§ 3.307, 3.309 do not help the veteran because the record is 
negative for a diagnosis of a kidney disease within one year 
of separation from active duty.  

Given this evidentiary picture, the preponderance of the 
evidence is against finding that the veteran's post-operative 
residuals of a right nephrectomy are related to his military 
service.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

The claim is denied.

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his friends' written statements 
to VA or the claimant's personal hearing testimony.  Lay 
witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, lay statements 
as to the origins of a current disability are not probative 
because laypersons are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the Board assigns more weight to the objective 
medical evidence of record as outlined above.  

Likewise, as to the medical literature filed by the veteran, 
the Board finds that such generic texts, which do not address 
the facts in this particular case, with a sufficient degree 
of medical certainty, do not amount to competent medical 
evidence to substantiate the claim that the disease process 
that caused the need for a right nephrectomy was incurred in 
or aggravated by military service.  See Mattern v. West, 
12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 
(1998).




ORDER

Service connection for post-operative residuals of a right 
nephrectomy is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


